SWEENEY, District Judge.
The subpoena duces tecum in this case is to be modified so that the period of time covered will be from January 1, 1937, to January 1, 1942, which is the last date named in the subpoena. This modification will have the effect of limiting the various papers set forth in the subpoena to those referring to the acquisition of the stock of the Maple Wood Heel Company, and the subpoena is modified to that effect. See this Court’s decision today in Re United Shoe Machinery Corporation, 7 F.Supp. 756.